Citation Nr: 0608476	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for hypertension.

4. Entitlement to an increased (compensable) evaluation for 
tinea versicolor.

5. Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to July 1967, 
and from January 1971 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
an August 2004 rating decision service connection for post- 
traumatic stress disorder (PTSD), an issue previously on 
appeal, was granted by the RO and therefore is no longer 
before the Board.  In March 2005 the Board remanded the 
issues for further development.  


FINDINGS OF FACT

1.  Headaches were not manifested during the veteran's active 
duty service, nor is any headache disorder otherwise related 
to such service.

2.  Hepatitis C was not manifested during the veteran's 
active duty service, nor is hepatitis C otherwise related to 
such service.

3.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service.

4.  The veteran's service-connected tinea versicolor is 
characterized by constant itching and lesions; there is no 
ulceration or extensive exfoliation or crusting, nor is more 
than 40 percent of the entire body or exposed areas affected, 
nor has constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs been used during the past 12 
month period.  

5.  The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level I hearing acuity in the right ear and Level II hearing 
acuity in the left ear.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may hypertension be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  The criteria for evaluation of a rating of 30 percent 
(but no higher) for service-connected tinea versicolor have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (effective prior 
to Aug. 30, 2002).  

5.  The criteria for entitlement to a disability evaluation 
in excess of 0 percent for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and April 2005 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the April 2005 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining, as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the April 2005 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was provided to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the April 2005 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  Neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis
 
The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
Entitlement to service connection for headaches, hepatitis C, 
and hypertension

Service medical records are negative for any treatment of 
headaches, hepatitis C, and hypertension.  The veteran's 
separation examinations in July 1967 and November 1973 did 
not note these disorders.  

Medical records, including VA records from the 2000s, showed 
the veteran was treated for headaches, hepatitis C, and 
hypertension.  An October 2001 record showed a diagnosis of 
hypertension.  March 2002 VA records showed the veteran had a 
diagnosis of hypertension since 1997 and no history of 
cardiac disease.  The records also showed the veteran had a 
history of hepatitis C with elevated LFTs.  September 2002 
records indicated the veteran complained of headaches, which 
he apparently had for a long time and seemed to have gotten 
worse.

The veteran's underlying medical records for Social Security 
Administration decisions were received.  These records 
included VA medical records which in May 2003 and March 2003 
showed the veteran complained of headaches.  During a March 
2003 examination, the veteran reported that he has had 
headaches constantly since the late 1970s.  The headache was 
a throbbing pain or tight band in the bilaterally frontal 
temporal area, which radiated down to the back of the skull 
occiput down to the neck and shoulder, bilaterally.  The pain 
was present constantly.  The examiner noted that there were 
no associated neurologic signs with the chronic headaches.  A 
June 2004 VA examination for skin disorders also provided 
diagnoses of hypertension and hepatitis C.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
headaches, hepatitis C, and hypertension are related to 
service.  The veteran's separation examinations do not 
indicate any of these disorders.  The Board finds it 
significant that competent medical professionals during the 
time of these examinations did not find any abnormalities.  
There is no indication that the veteran received treatment 
for these disorders during service, and there is nothing in 
the service medical records suggesting that these disorders 
existed.  Furthermore, post service medical records do not 
relate the veteran's headaches, hepatitis C and hypertension 
to service.  The first indication of these disorders is many 
years after service.  Any potential reference to service is 
merely history as reported by the veteran.  The Board is led 
to the conclusion that there is a preponderance of evidence 
against a finding that the veteran's headaches, hepatitis C, 
and hypertension are related to service.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Increased rating claims

The present appeal involves the veteran's claims that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A February 1980 rating decision granted the veteran service 
connection for bilateral hearing loss and tinea versicolor 
and assigned noncompensable ratings for both disorders.  The 
determination was made based on the veteran's service medical 
records and January 1980 VA examination which revealed tinea 
versicolor, in state of remission, based upon the veteran's 
history, and high frequency sensorineural hearing loss.  

Tinea Versicolor

The veteran's skin disorder, tinea versicolor, has been rated 
under Diagnostic Code 7813.  During the course of this appeal 
the rating criteria changed.  

Under the rating schedule, as in effect prior to August 30, 
2002, dermatophytosis under Diagnostic Code 7813. was rated 
as eczema under Diagnostic Code 7806.  Under that diagnostic 
code, a noncompensable evaluation is warranted for eczema 
with slight, if any, exfoliation, exudation or itching that 
was on a nonexposed surface or small area.  A 10 percent 
evaluation requires exfoliation, exudation or itching and 
involvement of an exposed surface or extensive area.  A 30 
percent evaluation is warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (effective prior to Aug. 30, 
2002).

Under Diagnostic Code 7813, as amended, dermatophytosis is 
defined as ringworm of the body (tinea corporis); of the head 
(tinea capitis); of the feet (tinea pedis); of the beard area 
(tinea barbae); of the nails (tinea unguium); and of the 
inguinal area (jock itch or tinea cruris).  Dermatophytosis 
is rated under Diagnostic Code 7800 for disfigurement of the 
head, face, or neck; under Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805 for scars; or under Diagnostic Code 7806 for 
dermatitis, depending on the predominant disability. 38 
C.F.R. § 4.118, Diagnostic Code 7813 (effective Aug. 30, 
2002).

Under that Diagnostic Code 7806 a 60 percent evaluation is 
warranted where more than 40 percent of the entire body or 
more than 40 percent of exposed areas is affected; or, where 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  A 30 percent evaluation is 
warranted where 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas is affected; or, where systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 10 
percent evaluation is warranted where at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas is 
affected; or, where intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  

VA medical records from the 2000s indicated that the veteran 
was treated for his skin disorder.  A February 2002 record 
showed a scaly rash near the left elbow.  A March 2002 entry 
revealed a history of chronic rash on arms, chest and back 
with previous diagnosis of tinea versicolor.  A June 2002 
record showed a skin history of chronic rash on arms, chest 
and back.  A September 2002 dermatology clinic note reported 
an itchy rash that comes and goes on the veteran's chest and 
arms.  The examiner noted that both antecubital folds were 
thin, hyperpigmented scaly plaques (about 1-2 cm each), 
similar lesions but macules were on the chest.  The diagnosis 
was likely atopic dermatitis, but mycosis fungoides was 
possible.  An October 2002 entry showed an ash colored scale 
on the left elbow that was able to be rubbed off in a 4 cm x 
4 cm area.  

A January 2003 VA record showed the veteran had a large area 
of hyperpigmented skin at the posterior aspect of the left 
shoulder, with multiple irregularly shaped papular type 
lesions.  The veteran was to use creams and Hydroxyzine for 
itch.  A March 2003 record indicated that the veteran's tinea 
versicolor cleared but he continued having severe itching.  
On the veteran's left upper back there was a 18 cm by 18 cm 
hyperpigmented patch with evidence of lichenification with 
slight scale.  The diagnosis was left upper back, 
hyperpigmentation of basal keratinocytes.  An April 2003 
record showed the veteran had diffuse erythematous, 
maculopapular rash of scalp, neck, shoulders, arms, trunk, 
and upper legs with itching.  The plan was to have a tapering 
dose of steroids, Benadryl.  A May 2003 record revealed 
continued treatment for itching and dry skin on back.  

The veteran was afforded a VA examination in June 2004.  The 
claims folder was not available.  In reporting the medical 
history the examiner noted that the veteran was treated with 
liquid medications, petroleum jelly, and cocoa butter lotion.  
The veteran stated that he has a rash on his left arm all the 
time, and on his neck and back 3 times a week.  These areas 
constantly itch and become flaky.  Exposure to the sun makes 
the skin more flaky.  5 percent of the total body was 
affected and 2 percent of the total body was exposed.  There 
was no scarring and no disfigurement.  Physical examination 
showed that the skin on the veteran's neck, chest, back, 
abdomen, and legs was normal.  He had a patch of raised 
irregular shaped brownish area in the left antecubital fossa 
with a small amount of whitish material on the inside of each 
one of these brownish areas, which was very dry.  There was 
no scarring or disfigurement present.  The diagnosis was 
tinea versicolor, currently active on the left antecubital 
fossa.  

The medical evidence has demonstrated that the veteran's skin 
disorder more nearly approximates a 30 percent rating under 
the older Diagnostic Code 7806, which requires exudation or 
constant itching, extensive lesions, or marked disfigurement.  
The evidence from March 2002 to January 2003 showed that the 
veteran had itching, multiple lesions, and a history of 
chronic intermittent rash on various parts of his body.  The 
June 2004 VA examination indicated that the veteran had 
constant itching and a constant rash on his left elbow.  The 
veteran does not meet the next higher rating of 50 percent as 
the evidence did not manifest that he had ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, which were exceptionally repugnant.  The 
veteran is not entitled to a higher rating of 60 percent 
under the revised Diagnostic Code 7806 as the evidence did 
not show that more than 40 percent of the entire body or more 
than 40 percent of the exposed areas were affected or that 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12 month period.  Furthermore, 
although the totality of the evidence showed that the veteran 
intermittently has had a rash on various parts of his body, 
the examiner during the veteran's June 2004 VA examination 
noted that 5 percent of the veteran's total body was affected 
and 2 percent of the total body was exposed.  

Thus the Board finds that a 30 percent rating under the older 
Diagnostic Code 7806 is warranted.  Resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's rating is increased to 30 percent.  

Bilateral hearing loss 

The present appeal involves the veteran's claim that the 
severity of his service-connected hearing loss warrants a 
higher disability rating.  The veteran's service-connected 
hearing loss has been rated by the RO under the provisions of 
Diagnostic Code 6100.  Since his claim was received in 
December 2001, the current version of rating criteria for 
bilateral hearing loss which became effective June 10, 1999, 
are for consideration.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The VA audiological evaluation of record conducted in May 
2004, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
70
90
LEFT
25
40
75
85

The average puretone threshold was 55 decibels in the right 
ear and 56 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 88 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

The degree of bilateral hearing loss shown by the examination 
fails to meet the standards for a 10 percent disability 
rating.  Moreover, there is no evidence of an exceptional 
pattern of hearing impairment to otherwise allow for 
application of 38 C.F.R. § 4.86.  Therefore, there is a 
preponderance of evidence against the veteran's claim.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The veteran's claims of entitlement to service connection for 
headaches, hepatitis C, and hypertension are denied.  
Entitlement to a compensable rating for the veteran's 
service-connected bilateral hearing loss is denied.  To this 
extent the appeal is denied.  Entitlement to a 30 percent 
rating for the veteran's service-connected tinea versicolor 
is allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.  To this extent the 
appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


